Exhibit 10.3

CENTRUS ENERGY CORP.

EXECUTIVE SEVERANCE PLAN

Amended and Restated

Effective September 30, 2014



--------------------------------------------------------------------------------

CENTRUS ENERGY CORP.

EXECUTIVE SEVERANCE PLAN

ARTICLE 1

ESTABLISHMENT, PURPOSE AND INTENT

1.1 Establishment, Purpose and Intent. Centrus Energy Corp. (formerly known as
USEC Inc.), a Delaware corporation with its principal place of business in
Bethesda, Maryland originally adopted the USEC Inc. Executive Severance Plan
(the “Plan”) effective as of July 31, 2008. This Plan has been amended and
restated, effective January 1, 2013, and is further amended and restated as set
forth herein, effective as of the Effective Date. The Plan is intended to
protect key executive employees of Centrus Energy Corp. and its subsidiaries and
affiliates (individually and collectively, the “Company”) against an involuntary
loss of employment so as to attract and retain such employees, and motivate them
to enhance the value of the Company. The Plan is intended to be an unfunded
welfare plan subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); or to the extent it is a pension plan subject to ERISA, an
unfunded pension plan maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees.
Words and phrases used with initial capitals in the Plan and not otherwise
defined in the Plan have the meanings defined for them in Article 7.

1.2 Company Obligation. The amounts payable and the benefits to be provided
hereunder shall be a joint and several obligation of the Company and United
States Enrichment Corporation (“Enrichment”), a wholly owned subsidiary of the
Company; provided, that Enrichment’s obligations under this Plan shall be
subordinated to all Designated Senior Claims (as such term is defined in the
Indenture dated as of September 30, 2014 pursuant to which the Company issued
8.0% PIK Toggle Notes due 2019/2024 (the “Indenture”)) to the extent and in the
same manner as provided in the Indenture.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1 Participation. Each Executive shall become a Participant upon the later of
July 31, 2008 or the date he or she becomes an Executive.

2.2 Termination of Participation. A Participant’s participation in the Plan
shall automatically terminate, without notice to or consent of the Participant,
upon termination of the Participant’s employment with the Company for any reason
(including but not limited to death or Disability) that is not an Eligible
Separation from Service (as defined in Section 3.1).



--------------------------------------------------------------------------------

ARTICLE 3

SEVERANCE BENEFITS

3.1 Eligible Separation from Service. Each Participant shall be entitled to
severance and other benefits under the Plan in the amount set forth in Sections
3.2 and 3.3 below (“Severance Benefits”) if the Participant incurs an Eligible
Separation from Service. Entitlement to Severance Benefits is subject to the
Participant’s compliance with Sections 3.6 and 3.7 of the Plan and the other
terms and conditions of the Plan, and subject to the execution and delivery of a
valid and unrevoked Waiver and Release Agreement as required by Section 3.5 and
to the other conditions set forth below. For this purpose an “Eligible
Separation from Service” is a Separation from Service by reason of a termination
of the Participant’s employment by the Company for any reason other than death,
Disability, or Cause, but shall not include a Separation from Service that
entitles the Participant to benefits under an individual change in control
agreement. An “Eligible Separation from Service” is also a Separation from
Service by reason of a termination of the Participant’s employment for Good
Reason based on a Good Reason event that occurs within the Protected Period.

No Severance Benefits shall be payable in respect of a Separation from Service
that is not an Eligible Separation from Service. For avoidance of doubt, none of
the following shall be an Eligible Separation from Service: (i) termination of
the Participant’s employment upon death or Disability, (ii) termination of the
Participant’s employment by the Company for Cause, or (iii) any voluntary
resignation, including retirement.

3.2 Amount of Severance Pay.

(a) The amount of severance pay (“Severance Pay”) to which a Participant is
entitled under the Plan shall be the sum of the amount described in (i) and the
amount described in (ii), reduced by the amount described in (iii):

(i) two (2) times the Participant’s Final Eligible Compensation; provided,
however, that the multiplier or period of years used to determine the benefits
(i.e., two) shall be reduced to one (1), effective January 1, 2015, provided
that the Participant has not experienced a Separation from Service prior to such
date;

(ii) the Participant’s Prorated Performance Bonus;

(iii) the sum of (A) severance or similar payments made pursuant to any Federal,
state or local law, including but not limited to payments under the Federal
Worker Adjustment and Retraining Notification Act (WARN), and (B) any
termination or severance payments under any other termination or severance
plans, policies or programs of the Company that the Participant receives
notwithstanding Section 3.2(b) below.

(b) There shall be no duplication of severance benefits in any manner. Severance
Pay under this Plan shall be in lieu of any termination or severance payments to
which the Participant may be entitled under any other termination or severance
plans, policies or programs of the Company. No Participant shall be entitled to
Severance Pay hereunder for more than one position with the Company.

 

2



--------------------------------------------------------------------------------

3.3 Other Benefits.

(a) A Participant entitled to Severance Pay pursuant to Section 3.2 shall be
entitled to continue the following additional benefits during the applicable
Severance Period described in subsection (d) below:

(i) continued participation for him or her (and for his or her eligible
dependents) in the Company’s medical, dental and life insurance benefit plans on
the same basis as applies to active employees from time to time, except at no
cost to the Participant; provided that this coverage shall terminate prior to
the end of the Severance Period when the Participant (or his or her eligible
dependents, as applicable) becomes eligible for medical, dental and life
insurance benefit plan coverage, respectively (whether or not comparable to
plans of the Company), from any successor employer; and

(ii) continued eligibility for participation in the USEC Employee Assistance
Plan during the Severance Period.

Neither the Participant nor his or her dependents shall be eligible for
continued participation in any disability income plan, travel accident insurance
plan or tax-qualified retirement plan. Nothing herein shall be deemed to
restrict the right of the Company to amend or terminate any plan in a manner
generally applicable to active employees.

(a) The continuation of group health coverage during the Severance Period shall
be applied toward the Company’s obligation to make continuation coverage
available under Section 601 et seq. of ERISA (“COBRA”), and the Participant and
the Participant’s eligible dependents shall be entitled to maintain such COBRA
coverage, at their expense, for the balance of the period required by COBRA, if
any, following such continuation of coverage. Notwithstanding the foregoing, in
the event that the payment by the Company of (or reimbursements for) premiums
benefits under this Plan results or could reasonably be expected to result in
taxes to the Company or its affiliates under Section 4980D of the Code, or other
adverse tax, ERISA or other legal consequences under applicable law, the Company
and Participant agree in good faith to amend or substitute such payment or
reimbursement arrangement to avoid such taxes or adverse consequences in a
substantially similar economic manner (including, as would not result in such
taxes or adverse consequences, paying cash payments to Participant equal to the
Company’s share of premiums that would have been paid on the Participant’s
behalf on the same schedule as such premiums would have been paid); provided,
that if in the good faith determination of the Company’s accountants, no such
substitute or amended arrangement could avoid such taxes/consequences, the
Company will not be obligated to pay, reimburse or otherwise compensate the
Participant for such premiums and such right hereunder shall immediately cease
and be forfeited by the Participant without compensation therefor.

(b) Eligible Participants shall be entitled to reimbursement for outplacement
assistance services through an outplacement provider retained by the Company or
an

 

3



--------------------------------------------------------------------------------

outplacement provider selected by the Participant, for a period not to exceed
six months after termination of employment, provided the cost shall not exceed
$15,000 and in no event will the Company provide cash in lieu of outplacement
assistance services.

(c) The Severance Period shall be the two year period following Separation from
Service, provided, however, that, effective January 1, 2015, the Severance
Period shall be reduced to the one year period following Separation from
Service, provided that the Participant has not experienced a Separation from
Service prior to such date.

3.4 Payment. Subject to Section 3.5 below, the Participant’s Prorated
Performance Bonus, if any, shall be payable in a lump sum after the end of the
performance period at such time as bonuses under the Annual Incentive Program or
Quarterly Incentive Plan, as applicable, are paid to other executives of the
Company but in any event no later than March 15th of the following calendar
year. Subject to Section 3.5 below, all other Severance Pay shall be payable in
a lump sum as soon as practicable after the Eligible Separation from Service,
but in any event no later than March 15th of the calendar year after the year in
which the Eligible Separation from Service occurs. Notwithstanding the preceding
sentences, in the event Severance Pay or any other payment or distribution of a
benefit under this Plan is deferred compensation subject to additional taxes or
penalties under Section 409A of the Code if paid on or commencing on the date
specified in this Plan, because the Participant is a Specified Employee within
the meaning of the Section 409A regulations, such payment or distribution shall
be deferred and made on the earliest date on which Section 409A permits such
payment or commencement without additional taxes or penalties under Section 409A
(i.e., the first business day following the 6-month anniversary of the
Participant’s separation from service, or if earlier his or her death). In the
event payment is deferred under the preceding sentence, any amount that would
have been paid prior to the deferred payment date but for Section 409A shall be
paid in a single lump sum on such earliest payment date, without interest.

3.5 Waiver and Release. In order to receive benefits under the Plan, a
Participant must execute and deliver to the Company a valid Waiver and Release
Agreement in a form tendered by the Company, which shall be substantially in the
form of the Waiver and Release Agreement attached hereto as Exhibit A, with any
changes thereto approved by the Company’s General Counsel (or in the case of the
General Counsel, the Chief Executive Officer) prior to execution. No benefits
shall be paid under the Plan until the Participant has executed his or her
Waiver and Release Agreement within the time period specified by the Company in
the Waiver and Release Agreement (which shall not be more than 45 days after
such agreement is tendered to the Participant unless otherwise required by law),
and the period within which a Participant may revoke his or her Waiver and
Release Agreement has expired without revocation. A Participant may revoke his
or her signed Waiver and Release Agreement within seven (7) days (or such other
period provided by law) after his or her signing the Waiver and Release
Agreement. Any such revocation must be made in writing and must be received by
the Company within such seven (7) day (or such other) period. A Participant who
does not timely submit a signed Waiver and Release Agreement to the Company
shall not be eligible to receive any Severance Benefits under the Plan. A
Participant who timely revokes his or her Waiver and Release Agreement shall not
be eligible to receive any Severance Benefits under the Plan. Notwithstanding
the foregoing, if the expiration of the revocation period described above could

 

4



--------------------------------------------------------------------------------

occur in a calendar year later than the calendar year in which the Waiver and
Release Agreement is tendered to the Participant for execution, then in no event
will benefits under the Plan that are conditioned upon the effectiveness of the
Waiver and Release Agreement be paid prior to the beginning of such later
calendar year.

3.6 Restrictive Covenants. As a condition of participation in this Plan each
Participant agrees as follows:

(a) Confidentiality. The Participant shall hold in a fiduciary capacity for the
benefit of the Company all secret, proprietary, or confidential materials,
knowledge, data or any other information relating to the Company or any of its
affiliated companies, and their respective businesses (“Confidential
Information”), which shall have been obtained by the Participant during the
Participant’s employment by the Company or any of its affiliated companies and
that shall not have been or now or hereafter have become public knowledge (other
than by acts by the Participant or representatives of the Participant in
violation of this Section 3.6). While employed by the Company or an affiliated
company and (a) for a period of five years thereafter with respect to
Confidential Information that does not include trade secrets, and (b) any time
thereafter with respect to Confidential Information that does include trade
secrets, the Participant shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any Confidential Information to anyone other than the Company and those
designated by it.

(b) Non-Competition and Non-Solicitation. The Participant shall not, at any time
while employed by the Company and during the Severance Period, (i) engage or
become interested as an owner or stockholder (other than as an owner or
stockholder of less than five percent (5%) of the stock of a publicly owned
company), partner, director, officer, employee (in an executive capacity),
consultant or otherwise in any business that is competitive with the uranium
enrichment business conducted by the Company or any of its affiliated companies
during the term of the Plan or as of the date of the Participant’s termination
of employment, as applicable; (ii) engage in any activity in competition with or
against the uranium enrichment business conducted by the Company or any of its
affiliated companies during the term of the Plan or as of the date of the
Participant’s termination of employment, as applicable; or (iii) recruit,
solicit for employment, hire or engage any employee or consultant of the Company
or any of its affiliated companies or any person who was an employee or
consultant of the Company or any of its affiliated companies during the two
(2) years prior to the date of the Participant’s termination of employment. For
purposes of this Section 3.6, a business that is competitive with the uranium
enrichment business conducted by the Company or any of its affiliated companies
shall include, but not be limited to, URENCO USA (f/k/a Louisiana Energy
Services Inc. (LES)), AREVA SA, AREVA, Inc., Urenco Ltd., Urenco, Inc., Cogema,
Enrichment Technology Company Limited, TENEX, GLE (Global Laser Enrichment),
Cameco, and any subsidiary or affiliate thereof engaged in a business that is
competitive with the uranium enrichment business conducted by the Company or any
of its affiliated companies, and any contractor or subcontractor to any of these
businesses (with respect to activities by such contractor or subcontractor that
are competitive with the uranium enrichment business conducted by the Company or
any of its affiliated companies). The Participant acknowledges that these
provisions are necessary for the Company’s protection and are not unreasonable,

 

5



--------------------------------------------------------------------------------

since the Participant would be able to obtain employment with companies whose
businesses are not competitive with the uranium enrichment business of the
Company and its affiliated companies and would be able to recruit and hire
personnel other than employees of the Company or any of its affiliated
companies. The duration and scope of these restrictions on the Participant’s
activities are divisible, so that if any provision of this paragraph is held or
deemed to be invalid, that provision shall be automatically modified to the
extent necessary to make it valid.

(c) Non-Disparagement. The Participant agrees that, subject to Section 3.6(d)
below, he or she will not, nor will he or she cause or assist any other person
to, make any statement to a third party or take any action which is intended to
or would reasonably have the effect of disparaging or harming the Company or the
business reputation of the Company’s present or former officers, directors,
employees, or agents.

(d) Nuclear, Workplace, Public Safety and Sarbanes-Oxley Concerns. The
Participant understands and acknowledges that nothing in the Plan prohibits,
penalizes, or otherwise discourages the Participant from reporting, providing
testimony regarding, or otherwise communicating any nuclear safety concern,
workplace safety concern, public safety concern, or concern of any sort, to the
U.S. Nuclear Regulatory Commission, the U.S. Department of Labor, or any federal
or state government agency. The Participant further understands and acknowledges
that nothing in this Plan conditions or restricts the Participant’s
communication with, or full cooperation in proceedings or investigations by, any
federal or state agency. The Participant also understands and acknowledges that
nothing in this Plan shall be construed to prohibit him or her from engaging in
any activity protected by the Sarbanes-Oxley Act, 18 U.S.C. Section 1514A or
Section 211 of the Energy Reorganization Act of 1974, as amended.

(e) No Effect on Other Restrictive Covenants. The provisions of this Section 3.6
shall not affect any restrictive covenants relating to confidentiality,
non-competition, non-solicitation, non-disparagement or other matters contained
in any individual change in control agreement, employment agreement or other
agreement between the Participant and the Company, which restrictive covenants
shall remain in full force and effect in accordance with their terms and may be
for a period of time that exceeds the Severance Period.

3.7 Return of Consideration.

(a) If at any time a Participant breaches any provision of Section 3.6 or
Section 3.10, then: (i) the Company shall cease to provide any further Severance
Pay or other benefits under Section 3.2 or Section 3.3 (other than pursuant to
COBRA) and the Participant shall repay to the Company all Severance Pay and
other benefits previously received under Section 3.2 or Section 3.3; (ii) all
unexercised Company stock options under any Designated Plan (as defined below)
whether or not otherwise vested shall cease to be exercisable and shall
immediately terminate; (iii) the Participant shall forfeit any outstanding
restricted stock or other outstanding equity award made under any Designated
Plan and not otherwise vested on the date of breach; and (iv) the Participant
shall pay to the Company (A) for each share of common stock of the Company
(“Common Share”) acquired on exercise of an option under a Designated

 

6



--------------------------------------------------------------------------------

Plan within the 24 months prior to such breach, the excess of the greater of the
fair market value of a Common Share (I) on the date of exercise or (II) on the
date of such payment to the Company, over the exercise price paid for such
Common Share, and (B) for each share of restricted stock that became vested
under any Designated Plan within the 24 months prior to such breach, the greater
of the fair market value of a Common Share (I) on the date of vesting, or (II)
on the date of such payment to the Company. Any amount to be repaid pursuant to
this Section 3.7 shall be held by the Participant in constructive trust for the
benefit of the Company and shall be paid by the Participant to the Company with
interest at the prime rate (as published in The Wall Street Journal) as of the
date of breach plus two (2) percentage points; or, if less, then the maximum
interest rate permitted by law, upon written notice from the Committee, within
10 days of such notice.

(b) The amount to be repaid pursuant to this Section 3.7 shall be determined on
a gross basis, without reduction for any taxes incurred. The Company shall have
the right to offset such amount against any amounts otherwise owed to the
Participant by the Company (whether as wages, vacation pay, or pursuant to any
benefit plan or other compensatory arrangement).

(c) For purposes of this Section 3.7, a “Designated Plan” is the Equity
Incentive Plan and each other equity compensation or long-term incentive
compensation plan, deferred compensation plan, or supplemental retirement plan,
of the Company.

(d) The provisions of this Section 3.7 shall apply to awards described in
clauses (i), (ii), (iii), and (iv) of Section 3.7(a) earned or made after the
date the Executive becomes a Participant in this Plan.

3.8 Equitable Relief and Other Remedies. As a condition of participation in this
Plan:

(a) The Participant acknowledges that each of the provisions of Section 3.6 and
3.7 of the Plan are reasonable and necessary to preserve the legitimate business
interests of the Company, its present and potential business activities and the
economic benefits derived therefrom; that they will not prevent him or her from
earning a livelihood in the Participant’s chosen business and are not an undue
restraint on the trade of the Participant, or any of the public interests which
may be involved.

(b) The Participant agrees that beyond the amounts otherwise to be provided
under this Plan, the Company will be damaged by a violation of the terms of this
Plan and the amount of such damage may be difficult to measure. The Participant
agrees that if the Participant commits or threatens to commit a breach of any of
the covenants and agreements contained in Sections 3.6 or 3.10, then the Company
shall have the right to seek and obtain all appropriate injunctive and other
equitable remedies, without posting bond therefor, except as required by law, in
addition to any other rights and remedies that may be available at law or under
this Plan, it being acknowledged and agreed that any such breach would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy.

(c) The parties agree that the covenants contained herein are severable. If an
arbitrator or court shall hold that the duration, scope, area or activity
restrictions stated herein

 

7



--------------------------------------------------------------------------------

are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or activity restrictions reasonable and
enforceable under such circumstances shall be substituted for the stated
duration, scope, area or activity restrictions to the maximum extent permitted
by law. The parties further agree that the Company’s rights under Section 3.7
should be enforced to the fullest extent permitted by law irrespective of
whether the Company seeks equitable relief in addition to relief provided
therein or if the arbitrator or court deems equitable relief to be
inappropriate.

3.9 Survival of Provisions. The obligations contained in Sections 3.6, 3.7, 3.8
and Section 3.10 below shall survive the Participant’s employment with the
Company and shall be fully enforceable thereafter.

3.10 Cooperation. Upon the receipt of reasonable notice from the Company
(including from outside counsel to the Company), the Participant agrees that
while employed by the Company and for two years (or, if longer, for so long as
any claim referred to in this Section remains pending) after the termination of
Participant’s employment for any reason, the Participant will respond and
provide information with regard to matters in which the Participant has
knowledge as a result of the Participant’s employment with the Company, and will
provide reasonable assistance to the Company and its representatives in defense
of any claims that may be made against the Company, and will assist the Company
in the prosecution of any claims that may be made by the Company to the extent
that such claims may relate to the period of the Participant’s employment with
the Company (or any predecessor); provided, that with respect to periods after
the termination of the Participant’s employment, the Company shall reimburse the
Participant for any out-of-pocket expenses incurred in providing such assistance
and if the Participant is required to provide more than ten (10) hours of
assistance per week after his or her termination of employment then the Company
shall pay the Participant a reasonable amount of money for his or her services
at a rate agreed to between the Company and the Participant; and provided
further that after the Participant’s termination of employment with the Company
such assistance shall not unreasonably interfere with the Participant’s business
or personal obligations. The Participant agrees to promptly inform the Company
if the Participant becomes aware of any lawsuits involving such claims that may
be filed or threatened against the Company. Subject to Section 3.6(d), the
Participant also agrees to promptly inform the Company (to the extent the
Participant is legally permitted to do so) if the Participant is asked to assist
in any investigation of the Company (or its actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company with respect
to such investigation, and shall not do so unless legally required.

ARTICLE 4

CLAIMS

4.1 Competition Determinations. Any Participant may apply to the Committee for
written confirmation that specified activities proposed to be undertaken by the
Participant will not violate Section 3.6 of the Plan. The Committee shall
confirm or deny in writing that specified activities proposed to be undertaken
by the Participant will not violate Section 3.6 of the Plan within 21 days of
receipt of any such application unless the Committee determines that it has
insufficient facts on which to make that determination, in which event the
Committee shall

 

8



--------------------------------------------------------------------------------

advise the Participant of information necessary for the Committee to make such
determination. Any confirmation that specified activities to be undertaken by
the Participant will not violate Section 3.6 of the Plan shall be binding on the
Company provided that all material facts have been disclosed to the Committee
and there is no change in the material facts.

4.2 Claims Procedure. If any Participant has (a) a claim for compensation or
benefits which are not being paid under the Plan, (b) another claim for benefits
under the Plan, (c) a claim for clarification of his or her rights under the
Plan (to the extent not provided for in Section 4.1), then the Participant (or
his or her designee) (a “Claimant”) may file with the Committee a written claim
setting forth the amount and nature of the claim, supporting facts, and the
Claimant’s address. A claim shall be filed within six (6) months of (i) the date
on which the claim first arises or (ii) if later, the earliest date on which the
Participant knows or should know of the facts giving rise to a claim. The
Committee shall notify each Claimant of its decision in writing by registered or
certified mail within 90 days after its receipt of a claim, unless otherwise
agreed by the Claimant. In special circumstances the Committee may extend for a
further 90 days the deadline for its decision, provided the Committee notifies
the Claimant of the need for the extension within 90 days after its receipt of a
claim. If a claim is denied, the written notice of denial shall set forth the
reasons for such denial, refer to pertinent provisions of the Plan on which the
denial is based, describe any additional material or information necessary for
the Claimant to realize the claim, and explain the claim review procedure under
the Plan.

4.3 Claims Review Procedure. A Claimant whose claim has been denied or such
Claimant’s duly authorized representative may file, within 60 days after notice
of such denial is received by the Claimant, a written request for review of such
claim by the Committee. If a request is so filed, the Committee shall review the
claim and notify the Claimant in writing of its decision within 60 days after
receipt of such request, unless otherwise agreed by the Claimant. In special
circumstances, the Committee may extend for up to 60 additional days the
deadline for its decision, provided the Committee notifies the Claimant of the
need for the extension within 60 days after its receipt of the request for
review. The notice of the final decision of the Committee shall include the
reasons for its decision and specific references to the Plan on which the
decision is based. The decision of the Committee shall be final and binding on
all parties in accordance with but subject to Section 4.4(a) below.

4.4 Arbitration.

(a) In the event of any dispute arising out of or relating to this Plan, the
determinations of fact and the construction of this Plan or any other
determination by the Committee in its sole and absolute discretion pursuant to
Section 5.3 of the Plan shall be final and binding on all persons and may not be
overturned in any arbitration or any other proceeding unless the party
challenging the Committee’s determination can demonstrate by clear and
convincing evidence that a determination of fact is clearly erroneous or any
other determination by the Committee is arbitrary and capricious.

(b) Any dispute arising out of or relating to this Plan shall first be presented
to the Committee pursuant to the claims procedure set forth in Section 4.2 of
the Plan and the claims review procedure of Section 4.3 of the Plan within the
times therein provided. In the event of

 

9



--------------------------------------------------------------------------------

any failure timely to use and exhaust such claims procedure and the claims
review procedures, the decision of the Committee on any matter respecting the
Plan shall be final and binding and may not be challenged by further
arbitration, or any other proceeding.

(c) Any dispute arising out of or relating to this Plan which has not been
resolved as provided in Section 4.4(b) shall be finally resolved by arbitration
in accordance with the CPR Rules for Non-Administered Arbitration then currently
in effect, by a sole arbitrator. The Company shall be initially responsible for
the payment of any filing fee and advance in costs required by CPR or the
arbitrator, provided, however, if the Participant initiates the claim, the
Participant will contribute an amount not to exceed $250.00 for these purposes.
During the arbitration, each party shall pay for its own costs and attorneys
fees, if any. Attorneys fees and costs shall be awarded by the arbitrator to the
prevailing party pursuant to Section 4.4(h) below.

(d) The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§§ 1-16 and judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction thereof. The arbitrator shall not have the right
to award speculative damages or punitive damages to either party except as
expressly permitted by statute (notwithstanding this provision by which both
parties hereto waive the right to such damages) and shall not have the power to
amend this Plan. The arbitrator shall be required to follow applicable law. The
place of arbitration shall be Bethesda, Maryland. Any application to enforce or
set aside the arbitration award shall be filed in a state or federal court
located in Maryland.

(e) Any demand for arbitration must be made or any other proceeding filed within
six (6) months after the date of the Committee’s decision on review pursuant to
Section 4.3.

(f) Notwithstanding the foregoing provisions of this Section, an action to
enforce the Plan shall be filed within eighteen (18) months after the party
seeking relief had actual or constructive knowledge of the alleged violation of
the Plan in question or any party shall be able to seek immediate, temporary, or
preliminary injunctive or equitable relief from a court of law or equity if, in
its judgment, such relief is necessary to avoid irreparable damage. To the
extent that any party wishes to seek such relief from a court, the parties agree
to the following with respect to the location of such actions. Such actions
brought by the Participant shall be brought in a state or federal court located
in Maryland. Such actions brought by the Company shall be brought in a state or
federal court located in Maryland; the Participant’s state of residency; or any
other forum in which the Participant is subject to personal jurisdiction. The
Participant specifically consents to personal jurisdiction in the State of
Maryland for such purposes.

(g) IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS PLAN OR ANY OTHER
MATTER INVOLVING THE PARTIES HERETO.

(h) In the event of any contest arising under or in connection with this Plan,
the arbitrator or court, as applicable, shall award the prevailing party
attorneys’ fees and costs to the extent permitted by applicable law.

 

10



--------------------------------------------------------------------------------

ARTICLE 5

ADMINISTRATION

5.1 Committee. The Committee shall administer this Plan. Members of the
Committee may but need not be employees of the Company and may but need not be
Participants in the Plan, but a member of the Committee who is a Participant
shall not vote or act upon any matter which relates solely to such member as a
Participant. All decisions of the Committee shall be by a vote or written
evidence of intention of the majority of its members and all decisions of the
Committee shall be final and binding except as provided in Section 4.4(a).

5.2 Duties. The Committee shall have the power and duty in its sole and absolute
discretion to do all things necessary or convenient to effect the intent and
purposes of the Plan, whether or not such powers and duties are specifically set
forth herein, and, by way of amplification and not limitation of the foregoing,
the Committee shall have the power in its sole and absolute discretion to:

(a) provide rules for the management, operation and administration of the Plan,
and, from time to time, amend or supplement such rules;

(b) construe the Plan in its sole and absolute discretion to the fullest extent
permitted by law, which construction shall be final and conclusive upon all
persons except as provided in Section 4.4(a);

(c) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem appropriate in its
sole discretion to carry the same into effect;

(d) make all determinations relevant to a Participant’s eligibility for benefits
under the Plan, including determinations as to Separation from Service, Cause,
and the Participant’s compliance or not with Sections 3.6, 3.7, 3.8 and 3.10 of
the Plan;

(e) to enforce the Plan in accordance with its terms and the Committee’s
construction of the Plan as provided in Section 5.2(b) above;

(f) do all other acts and things necessary or proper in its judgment to carry
out the purposes of the Plan in accordance with its terms and intent.

5.3 Binding Authority. The decisions of the Committee or its duly authorized
delegate within the powers conferred by the Plan shall be final and conclusive
for all purposes of the Plan, and shall not be subject to any appeal or review
other than pursuant to Article 4.

5.4 Exculpation. No member of the Committee nor any delegate of the Committee
serving as Plan Administrator nor any other officer or employee of the Company
acting on

 

11



--------------------------------------------------------------------------------

behalf of the Company with respect to this Plan shall be directly or indirectly
responsible or otherwise liable by reason of any action or default as a member
of that Committee, Plan Administrator or other officer or employee of the
Company acting on behalf of the Company with respect to this Plan, or by reason
of the exercise of or failure to exercise any power or discretion as such
person, except for any action, default, exercise or failure to exercise
resulting from such person’s gross negligence or willful misconduct. No member
of the Committee shall be liable in any way for the acts or defaults of any
other member of the Committee, or any of its advisors, agents or
representatives.

5.5 Indemnification. The Company shall indemnify and hold harmless each member
of the Committee, any delegate of the Committee serving as Plan Administrator,
and each other officer or employee of the Company acting on behalf of the
Company with respect to this Plan, against any and all expenses and liabilities
arising out of his or her own membership on the Committee, service as Plan
Administrator, or other actions respecting this Plan on behalf of the Company,
except for expenses and liabilities arising out of such person’s gross
negligence or willful misconduct. A person indemnified under this Section who
seeks indemnification hereunder (“Indemnitee”) shall tender to the Company a
request that the Company defend any claim with respect to which the Indemnitee
seeks indemnification under this Section and shall fully cooperate with the
Company in the defense of such claim. If the Company shall fail to timely assume
the defense of such claim then the Indemnitee may control the defense of such
claim. However, no settlement of any claim otherwise indemnified under this
Section shall be subject to indemnity hereunder unless the Company consents in
writing to such settlement.

ARTICLE 6

GENERAL PROVISIONS

6.1 No Property Interest. The Plan is unfunded. Severance pay shall be paid
exclusively from the general assets of the Company and any liability of the
Company to any person with respect to benefits payable under the Plan shall give
rise solely to a claim as an unsecured creditor against the general assets of
the Company. Any Participant who may have or claim any interest in or right to
any compensation, payment or benefit payable hereunder, shall rely solely upon
the unsecured promise of the Company for the payment thereof, and nothing herein
contained shall be construed to give to or vest in the Participant or any other
person now or at any time in the future, any right, title, interest or claim in
or to any specific asset, fund, reserve, account, insurance or annuity policy or
contract, or other property of any kind whatsoever owned by the Company, or in
which the Company may have any right, title or interest now or at any time in
the future.

6.2 Other Rights. Except as provided in Sections 3.2(a), 3.7 and 6.8, the Plan
shall not affect or impair the rights or obligations of the Company or a
Participant under any other written plan, contract, arrangement, or pension,
profit sharing or other compensation plan, including, but not limited to, any
acceleration of vesting of any stock options, restricted stock or other equity
awards under the Equity Incentive Plan upon termination of employment in
accordance with the terms of the applicable award agreements governing such
awards.

 

12



--------------------------------------------------------------------------------

6.3 Amendment or Termination. The Board of Directors or the Compensation
Committee of the Board of Directors may unilaterally amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that no such
amendment, alteration, suspension, discontinuance, or termination shall be made
during the Protected Period; and provided further that no such amendment,
alteration, suspension, discontinuance, or termination shall adversely affect
the rights of any Participant who has incurred an Eligible Separation from
Service on or prior to the date of the amendment or termination unless: (i) the
affected Participant approves such amendment in writing, or (ii) the amendment
is required (as determined by the Committee) by law (including any provision of
the Code) whether such requirement impacts the Company or any Participant.
Amendment or termination of the Plan shall not accelerate (or defer) the time of
any payment under the Plan that is deferred compensation subject to Section 409A
of the Code if such acceleration (or deferral) would subject such deferred
compensation to additional tax or penalties under Section 409A.

6.4 Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent. If, however, the Committee determines in its sole discretion that any
term or condition of the Plan which is invalid or unenforceable is material to
the interests of the Company, the Committee may declare the Plan null and void
in its entirety.

6.5 No Employment Rights. Neither the establishment of the Plan, any provisions
of the Plan, nor any action of the Committee shall be held or construed to
confer upon any employee the right to a continuation of employment by the
Company. The Company reserves the right to dismiss any employee, or otherwise
deal with any employee to the same extent as though the Plan had not been
adopted.

6.6 Transferability of Rights. The Company shall have the right to transfer all
of its obligations under the Plan with respect to one or more Participants
without the consent of any Participant. No Participant or spouse of a
Participant shall have any right to commute, encumber, transfer or otherwise
dispose of or alienate any present or future right or expectancy which the
Participant or such spouse may have at any time to receive payments of benefits
hereunder, which benefits and the right thereto are expressly declared to be
non-assignable and nontransferable, except to the extent required by law. Any
attempt to transfer or assign a benefit, or any rights granted hereunder, by a
Participant or the spouse of a Participant shall, in the sole discretion of the
Committee (after consideration of such facts as it deems pertinent), be grounds
for terminating any rights of the Participant or his or her spouse to any
portion of the Plan benefits not previously paid.

6.7 Beneficiary. Any payment due under this Plan after the death of the
Participant shall be paid to such person or persons, jointly or successively, as
the Participant may designate, in writing filed by Participant with the
Committee during the Participant’s lifetime in a form acceptable to the
Committee, which the Participant may change without the consent of any
beneficiary by filing a new designation of beneficiary in like manner. If no
designation of beneficiary is on file with the Committee or no designated
beneficiary is living or in existence

 

13



--------------------------------------------------------------------------------

upon the death of the Participant, such payments shall be made to the surviving
spouse of the Participant, if any, or if none to the Participant’s estate. Any
Severance Pay payable after the death of a Participant shall be accelerated and
paid in a single lump sum to the Participant’s designated beneficiary.

6.8 Entire Document. The Plan as set forth herein, supersedes any and all prior
practices, understandings, agreements, descriptions or other non-written
arrangements respecting severance, except for written employment or severance
contracts signed by the Company with individuals other than Participants.

6.9 Plan Year. The fiscal records of the Plan shall be kept on the basis of a
plan year which is the calendar year.

6.10 Governing Law. This is an employee benefit plan subject to ERISA and shall
be governed by and construed in accordance with ERISA and, to the extent
applicable and not preempted by ERISA, the law of the State of Maryland
applicable to contracts made and to be performed entirely within that State,
without regard to its conflict of law principal.

6.11 In-Kind Benefits and Reimbursements. In-kind benefits and reimbursements
provided under this Plan during any tax year of the Participant shall not affect
in-kind benefits or reimbursements to be provided in any other tax year of the
Participant and are not subject to liquidation or exchange for another benefit.
Notwithstanding any other provision of this Plan, reimbursements must be made on
or before the last day of the Participant’s taxable year following the taxable
year in which the expense was incurred.

6.12 Interpretation and Construction. This Plan is intended to be written, and
shall be construed and operated in a manner that complies with Section 409A,
such that no amounts payable hereunder shall become subject to income inclusion,
additional taxes or interest under Section 409A of the Code (collectively “409A
Penalties”). In no event shall the Company be required to provide any
Participant a tax gross-up payment with respect to, or to pay, any 409A
Penalties. Notwithstanding anything in this Plan to the contrary, each payment
payable hereunder shall be treated as a right to receive a series of separate
payments in accordance with Section 409A of the Code.

ARTICLE 7

DEFINITIONS

7.1 Definitions. The following words and phrases as used herein shall have the
following meanings, unless a different meaning is required by the context:

7.1.1 “Annual Incentive Program” means the Centrus Energy Corp. Annual Incentive
Program under the Equity Incentive Plan, as may be amended from time to time or
any successor plan or program.

7.1.2 “Bankruptcy Court” has the meaning ascribed to it in Section 7.1.5.

 

14



--------------------------------------------------------------------------------

7.1.3 “Board of Directors” means the Board of Directors of the Company.

7.1.4 “Cause”, unless otherwise defined for purposes of termination of
employment in a written employment agreement between the Company and the
Participant, shall mean any act or failure to act on the part of the Participant
which constitutes:

(i) fraud, embezzlement, theft or dishonesty against the Company;

(ii) material violation of law in connection with or in the course of the
Participant’s duties or employment with the Company,

(iii) commission of any felony or crime involving moral turpitude;

(iv) any violation of Section 3.6 of the Plan;

(v) any other material breach of the terms and conditions of employment;

(vi) material breach of any written employment policy of the Company;

(vii) conduct which tends to bring the Company into substantial public disgrace
or disrepute; or

(viii) the Participant’s failure to promptly and adequately perform the duties
assigned to the Participant by the Company, such performance to be judged in
good faith at the discretion of the Company.

7.1.5 “Chapter 11 Case” means the voluntary Chapter 11 case filed by the Company
in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) on March 5, 2014.

7.1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

7.1.7 “Committee” means the Centrus Energy Corp. Benefit Plan Administrative
Committee.

7.1.8 “Disability” means a mental or physical condition which renders the
Participant unable or incompetent, with reasonable accommodation, to carry out
the material job responsibilities which such Participant held or the material
duties to which the Participant was assigned at the time the Disability was
incurred, which has continued for at least six months.

7.1.9 “Effective Date” means the date on which the plan of reorganization of the
Company, following entry of the order of confirmation by the Bankruptcy Court in
the Chapter 11 Case, becomes effective in accordance with its terms.

7.1.10 “Equity Incentive Plan” means the USEC Inc. 2009 Equity Incentive Plan,
as such plan was in effect on the Effective Date and the Centrus Energy Corp.
2014 Equity Incentive Plan as may be amended from time to time or any successor
plan.

 

15



--------------------------------------------------------------------------------

7.1.11 “Executive” means the Chief Executive Officer and any officer employed by
the Company in a position of Senior Vice President or Vice President, and any
other key executive of the Company whom the Chief Executive Officer of the
Company expressly determines shall be eligible to be a Participant in this Plan.

7.1.12 “Final Average Bonus” means the Participant’s target annualized Part A
award opportunity under the Quarterly Incentive Plan or target annual award
opportunity under the Annual Incentive Plan for the year of termination,
whichever is then in effect (disregarding any reduction thereof that is part of
a Good Reason under Section 7.1.15(d)), or, if higher, the average of the
bonuses paid to the Participant with respect to a calendar year (an “annual
bonus”) for the three years prior to the date of termination, whether such
bonuses are paid in the form of cash or in grants of restricted common stock of
the Company or other awards under the Annual Incentive Program; provided,
however, that (i) any annual bonus paid to the Participant that was pro-rated or
otherwise adjusted because the Participant was not employed by the Company
during the entire period to which such bonus related shall be annualized for
purposes of the calculation of the Participant’s Final Average Bonus; (ii) if
the Participant has experienced a change in position that has increased the
Participant’s annual bonus opportunity (whether or not such change in position
is accompanied by a change in title), any annual bonus paid to the Participant
with respect to a period prior to such change in position shall not be included
in the calculation of the Participant’s Final Average Bonus; (iii) if the
Participant shall not have been paid at least three annual bonuses prior to the
date of termination that are includable in the calculation of the Participant’s
Final Average Bonus, then the Participant’s Final Average Bonus shall be an
amount equal to the average of such lesser number of annual bonuses (or, if just
one annual bonus, an amount equal to such bonus); and (iv) if the Participant
shall not have been paid at least one annual bonus prior to the date of
termination that is includable in the calculation of the Participant’s Final
Average Bonus, the Participant’s Final Average Bonus shall be an amount equal to
the Participant’s annual target bonus as in effect on the date of termination.
Final Average Bonus shall not include any amount of cash or equity paid or
granted as part of any long term incentive plan or program that the Company in
its sole discretion may elect to maintain from time to time. Except as set forth
above, Final Average Bonus shall also not include the amount of any quarterly
incentive awards paid or granted under the Quarterly Incentive Plan or any other
quarterly incentive plan or program that the Company in its sole discretion may
elect to maintain from time to time, or the amount of any other award which is
intended to represent a portion of an executive’s historical long-term incentive
compensation opportunity.

7.1.13 “Final Eligible Compensation” means the sum of the Participant’s Final
Salary and Final Average Bonus.

7.1.14 “Final Salary” means the Participant’s annual base salary as in effect on
the date of termination, disregarding any reduction thereof that is part of a
Good Reason under Section 7.1.15(d).

7.1.15 “Good Reason” shall mean, without the Executive’s express written
consent, any of the following occurring within the Protected Period, unless such
act or failure to act is corrected prior to the date of Separation from Service
specified in the Notice of Termination (described below) given in respect
thereof:

(a) the Executive is removed from the Executive’s position (with the Company or
any Material Subsidiary) as in effect immediately prior to the commencement of
the Protected Period for any reason other than (A) by reason of death,
Disability or Retirement or (B) for Cause; provided that such action results in
a material diminution of Executive’s authority, duties or responsibilities with
the Company and its subsidiaries, taken as a whole;

 

16



--------------------------------------------------------------------------------

(b) the Executive is assigned any duties inconsistent in a material respect with
the Executive’s position (including status, offices, and reporting relationships
with the Company or any Material Subsidiary), authority, duties or
responsibilities as in effect immediately prior to the start of the Protected
Period (or thereafter if increased) if such assignment results in a material
diminution of such Executive’s authority, duties or responsibilities with the
Company and its subsidiaries, taken as a whole;

(c) the Company materially breaches the agreement under which the Executive
provides services;

(d) the Executive’s annual base salary or annual bonus opportunity (determined
on an aggregate basis for the Company and its subsidiaries) as in effect
immediately prior to the start of the Protected Period (or thereafter if higher)
is materially reduced (disregarding any reduction in annual bonus opportunity
occurring prior to or with respect to any period prior to the Effective Date);

(e) the failure of the Company to require a successor to assume the obligations
of the Company under this Plan; or

(f) any relocation of the Executive’s principal place of business from its
location as of the date immediately preceding the start of the Protected Period,
by more than fifty (50) miles.

Notwithstanding the foregoing, a Separation from Service shall not be treated as
a termination for Good Reason unless the Executive delivers a written notice
(“Notice of Termination”) to the Company, stating that the Executive intends to
terminate employment for Good Reason within ninety (90) days of the date of the
Notice of Termination, which Notice of Termination shall be delivered no later
than 90 days of the Executive’s having actual knowledge of the initial
occurrence of one or more of such events, provided, in each such event, the
Company fails to cure within thirty (30) days of receipt of such Notice of
Termination, and provided further that the Executive’s Separation from Service
on account of a termination for Good Reason shall occur no more than 180 days
following the end of the Protected Period. For purposes of this Plan, any good
faith determination of “Good Reason” or good faith determination of the
Company’s failure to cure within the thirty (30) day period made by the
Executive shall be conclusive.

7.1.16 “Material Subsidiary” means any subsidiary of the Company (a) whose total
assets represent forty percent (40%) or more of the total gross fair market
value of all of the assets of the Company and its subsidiaries (taken as a
whole) at any time in the current fiscal year or in any of the two most recently
completed fiscal years or (b) credited under GAAP with forty percent (40%) or
more of the total revenues of the Company and its subsidiaries (taken as a
whole) in the current fiscal year or in any of the two most recently completed
fiscal years.

 

17



--------------------------------------------------------------------------------

7.1.17 “Participant” means any Executive who is eligible to participate in the
Plan and has become a Participant in accordance with Section 2.1, and has not
had such participation terminated pursuant to Section 2.2.

7.1.18 “Prorated Performance Bonus” means the award to which the Participant
would have been entitled under the Annual Incentive Program, if any, at the end
of the then current performance period based on actual performance during the
performance period, prorated by multiplying such award by a fraction, the
numerator of which is the number of days during the performance period that the
Participant is employed by the Company and the denominator of which is the total
number of days in the performance period. In addition, Prorated Performance
Bonus shall include any amounts to which the Participant is entitled under the
Quarterly Incentive Plan upon termination of employment in accordance with the
terms of such plan.

7.1.19 “Protected Period” means the period commencing with the Effective Date
and ending 12-months following the Effective Date.

7.1.20 “Quarterly Incentive Plan” means the Centrus Energy Corp. Quarterly
Incentive Plan under the Equity Incentive Plan, as may be amended from time to
time or any successor plan or program.

7.1.21 “Separation from Service” means a termination of the Participant’s
employment with the Company which constitutes a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Code. Notwithstanding the
preceding sentence a Separation from Service shall not include the disposition
by the Company of the subsidiary or affiliate which employs the Participant if
such employing subsidiary or affiliate adopts this Plan and continues (by
assignment or otherwise) to be the employer of the Participant.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company and United States Enrichment Corporation have
caused this Plan document to be executed on their behalf by their respective
authorized officers as of the 30th day of September, 2014.

 

CENTRUS ENERGY CORP. By:  

/s/ Richard V. Rowland

Name:   Richard V. Rowland Title:   Vice President, Human Resources UNITED
STATES ENRICHMENT CORPORATION By:  

/s/ Stephen S. Greene

Name:   Stephen S. Greene Title:   Vice President, Finance & Treasurer

 

19



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE

This is a Waiver and Release (“Release”) between                     
(“Executive”) and Centrus Energy Corp. (the “Company”). The Company and the
Executive agree that they have entered into this Release voluntarily, and that
it is intended to be a legally binding commitment between them.

1. In consideration for the promises made herein by the Executive, the Company
agrees as follows:

(a) Severance Pay. The Company will pay to the Executive severance payments in
the amount set forth in the Centrus Energy Corp. Executive Severance Plan (the
“Severance Plan”). The Company will also pay Executive accrued but unused
vacation pay in the amount of $         representing      days of accrued but
unused vacation.

(b) Other Benefits. The Executive will be eligible to receive other benefits as
described in the Severance Plan.

(c) Unemployment Compensation. The Company will not contest the decision of the
appropriate regulatory commission regarding unemployment compensation that may
be due to the Executive.

2. In consideration for and contingent upon the Executive’s right to receive the
severance pay and other benefits described in the Severance Plan and this
Release, Executive hereby agrees as follows:

(a) General Waiver and Release. Except as provided in Paragraph 2(e) below,
Executive and any person acting through or under the Executive hereby release,
waive and forever discharge the Company, its past subsidiaries and its past and
present subsidiaries and affiliates, and their respective successors and
assigns, and their respective present or past officers, trustees, directors,
shareholders, executives and agents of each of them, from any and all claims,
demands, actions, liabilities and other claims for relief and remuneration
whatsoever (including without limitation attorneys’ fees and expenses), whether
known or unknown, absolute, contingent or otherwise (each, a “Claim”), arising
or which could have arisen up to and including the date of his execution of this
Release, including without limitation those arising out of or relating to
Executive’s employment or cessation and termination of employment, or any other
written or oral agreement, any change in Executive’s employment status, any
benefits or compensation, any tortious injury, breach of contract, wrongful
discharge (including any Claim for constructive discharge), infliction of
emotional distress, slander, libel or defamation of character, and any Claims
arising under the United States Constitution, the Maryland Constitution, Title
VII of the Civil Rights Act of 1964 (as amended by the Civil Rights Act of
1991), the Americans With Disabilities Act, the Rehabilitation Act of 1973, the



--------------------------------------------------------------------------------

Fair Labor Standards Act, the Family and Medical Leave Act, the National Labor
Relations Act, the Labor-Management Relations Act, the Equal Pay Act, the Older
Workers Benefits Protection Act, the Workers Retraining and Notification Act,
the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act of 1974, Section 211 of the Energy Reorganization Act of 1974, the
Maryland Human Rights Act, or any other federal, state or local statute, law,
ordinance, regulation, rule or executive order, any tort or contract claims, and
any of the claims, matters and issues which could have been asserted by
Executive against the Company or its subsidiaries and affiliates in any legal,
administrative or other proceeding. Executive agrees that if any action is
brought in his or her name before any court or administrative body, Executive
will not accept any payment of monies in connection therewith.

(b) Miscellaneous. Executive agrees that this Release specifies payment from the
Company to himself or herself, the total of which meets or exceeds any and all
funds due him or her by the Company, and that he or she will not seek to obtain
any additional funds from the Company or any of its subsidiaries or affiliates
with the exception of non-reimbursed business expenses. (This covenant does not
preclude the Executive from seeking workers compensation, unemployment
compensation, or benefit payments from Company’s insurance carriers that could
be due him or her.)

(c) Non-Competition, Non-Solicitation and Confidential Information. Executive
warrants that Executive has, and will continue to comply fully with the
requirements of the Severance Plan.

(d) THE COMPANY AND THE EXECUTIVE AGREE THAT THE SEVERANCE PAY AND BENEFITS
DESCRIBED IN THIS RELEASE AND THE SEVERANCE PLAN ARE CONTINGENT UPON THE
EXECUTIVE SIGNING THIS RELEASE. THE EXECUTIVE FURTHER UNDERSTANDS AND AGREES
THAT IN SIGNING THIS RELEASE, EXECUTIVE IS RELEASING POTENTIAL LEGAL CLAIMS
AGAINST THE COMPANY, ITS SUBSIDIARIES AND AFFILIATES. THE EXECUTIVE UNDERSTANDS
AND AGREES THAT IF HE OR SHE DECIDES NOT TO SIGN THIS RELEASE, OR IF HE OR SHE
REVOKES THIS RELEASE, THAT HE OR SHE WILL IMMEDIATELY REFUND TO THE COMPANY ANY
AND ALL SEVERANCE PAYMENTS AND OTHER BENEFITS HE OR SHE MAY HAVE ALREADY
RECEIVED.

(e) The waiver contained in Section 2(a) above does not apply to any Claims with
respect to:

(i) Any claims under employee benefit plans subject to the Employee Retirement
Income Security Act of 1974 (“ERISA”) in accordance with the terms of the
applicable employee benefit plan,

(ii) Any Claim under or based on a breach of this Release,

 

2



--------------------------------------------------------------------------------

(iii) Rights or Claims that may arise under the Age Discrimination in Employment
Act after the date that Executive signs this Release,

(iv) Any right to indemnification or directors and officers liability insurance
coverage to which the Executive is otherwise entitled in accordance with the
Company’s or any subsidiary’s certificate of incorporation or by-laws or an
individual indemnification agreement.

(f) EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS READ AND IS VOLUNTARILY SIGNING
THIS RELEASE. EXECUTIVE ALSO ACKNOWLEDGES THAT HE OR SHE IS HEREBY ADVISED TO
CONSULT WITH AN ATTORNEY, HE OR SHE HAS BEEN GIVEN AT LEAST [45 DAYS - if group
layoff] [21 DAYS - if individual termination] TO CONSIDER THIS RELEASE BEFORE
THE DEADLINE FOR SIGNING IT, AND HE OR SHE UNDERSTANDS THAT HE OR SHE MAY REVOKE
THE RELEASE WITHIN SEVEN (7) DAYS AFTER SIGNING IT. IF NOT REVOKED WITHIN SUCH
PERIOD, THIS RELEASE WILL BECOME EFFECTIVE ON THE EIGHTH (8) DAY AFTER IT IS
SIGNED BY EXECUTIVE.

BY SIGNING BELOW, BOTH THE COMPANY AND EXECUTIVE AGREE THAT THEY UNDERSTAND AND
ACCEPT EACH PART OF THIS RELEASE.

 

 

   

 

  (Executive)     DATE CENTRUS ENERGY CORP.     By:  

 

   

 

      DATE

 

3